Voto disidente del
Juez Asociado Señor Rigau
con el cual con-curre el Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 30 de mayo de 1975
Disiento. He visto las fotografías y también he leído todo el caso. El parecido entre el demandante Jacobo Ortiz y Enrique Cruz es asombroso. Para parecerse tanto tendrían que ser padre e hijo, o hermanos. Debido a las edades de ellos y a las demás circunstancias del caso estoy convencido de que no son hermanos sino padre e hijo. No en balde Enrique Cruz lo reconoció legalmente como hijo suyo y se casó con Virginia la madre de Jacobo. En cambio, el demandante y Jaime Acosta Forés no se parecen en nada, aparte de ser ambos seres huma-nos varones.
La opinión mayoritaria acepta el parecido entre el deman-dante y Enrique Cruz pero minimiza ese dato. Realmente, en esencia, dice que eso no es tan importante. Tal vez eso pudiese decirse si se tratase de un caso de contratos, o de derecho laboral, o de seguros, etc., pero tratándose, como se trata, de un caso de filiación, creo que el extraordinario parecido entre Jacobo y Enrique Cruz es muy importante. No lo sabemos, pero no tendría nada de extraño, que en distintas épocas de su vida, Virginia Ortiz tuviese amores con Enrique Cruz y con Jaime Acosta Forés. Pero sin duda, la semilla que germinó fue la de Enrique Cruz y no la de Acosta.
Las ideas se trasmiten por argumentos y por escritos con-trovertibles ; la filiación se trasmite por canales más vitales e innegables.